AGREEMENT

This Agreement dated June 9, 2003 among the persons and entities listed on
Schedule A (collectively, the “RCM Group”, and individually a “member” of the
RCM Group) and Register.com, Inc. (the “Company”). In consideration of and
reliance upon the mutual covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.     Representations and Warranties of the Company. The Company hereby
represents and warrants to the RCM Group that this Agreement has been duly
authorized, executed and delivered by the Company, and is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

2.     Representations and Warranties of the RCM Group. Each member of the RCM
Group represents and warrants to the Company that this Agreement has been duly
authorized, executed and delivered by such member, and is a valid and binding
obligation of such member, enforceable against such member in accordance with
its terms. Each member of the RCM Group hereby represents and warrants to the
Company that it and its Affiliates and Associates (as such terms are hereinafter
defined) are the “beneficial owners” (as such term is hereinafter defined) of
the number of shares of the Company’s common stock (“Shares”) (including any
direct or indirect rights, options or agreements to acquire Shares) as set forth
on Schedule A with respect to such member, and that neither it nor its
Affiliates or Associates beneficially own, or have any rights, options or
agreements to acquire or vote, any other Shares. For purposes of this Agreement:
the terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); the terms “beneficial owner” and “beneficially own” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act except that a person shall also be deemed to be the beneficial owner of all
Shares which such person has the right to acquire pursuant to the exercise of
any rights in connection with any securities or any agreement, regardless of
when such rights may be exercised and whether they are conditional; and the
terms “person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature.

3.     Distribution. The Company shall effect one or more transactions resulting
in the distribution (including by way of one or more dividends or distributions,
tender offers or other stock repurchases) to its common stockholders of an
aggregate of at least $120 million in cash by September 1, 2003.

4.     Board Nomination. The Company agrees to include James A. Mitarotonda in
its board of directors’ slate of nominees for election as a director of the
Company and use its reasonable best efforts to cause the election of Mr.
Mitarotonda at its 2003 annual meeting of stockholders (including without
limitation recommending that the Company’s stockholders vote in favor of Mr.
Mitarotonda’s election), which shall be called as soon as reasonably
practicable, and to obtain the agreement of each of its current directors to
vote their Shares in favor of the election of Mr. Mitarotonda as a director of
the Company at its 2003 annual meeting of stockholders. If Mr. Mitarotonda dies
or becomes disabled prior to the 2003 annual meeting of stockholders or during
his term as a director, the Company shall offer to appoint to its board of
directors in his stead one member of the slate of nominees set forth in the
Barington Letters (as hereinafter defined) who shall be selected by the board of
directors of the Company or the nominating committee of the Company’s board of
directors (the “Successor Director”).

 

--------------------------------------------------------------------------------



5.     2003 Annual Meeting. (a) No member of the RCM Group nor any Affiliate or
Associate of any such members shall (i) solicit proxies or engage in a proxy
contest with respect to the election of directors or any other proposal to be
considered at the Company’s 2003 annual meeting of stockholders or present any
proposal for consideration at such annual meeting of stockholders, (ii)
encourage any other person to solicit proxies or engage in a proxy contest with
respect to the election of directors or any other proposal to be considered at
the Company’s 2003 annual meeting of stockholders or present any other proposal
for consideration at such annual meeting of stockholders or (iii) act, or
encourage any other person to act, to cause a date to be set for the Company’s
2003 annual meeting of stockholders. In furtherance of the foregoing, Barington
Companies Equity Partners, L.P. (“Barington”), hereby withdraws its letters
dated January 24, 2003, February 14, 2003 and March 13, 2003 (the “Barington
Letters”) providing notice to the Company of its intention to nominate certain
individuals for election as directors of the Company at its 2003 annual meeting
of stockholders (the “Stockholder Nomination”) and to submit the other proposals
set forth in such letters for consideration at such annual meeting (the “Other
Proposals”), and Barington and the other members of the RCM Group shall
immediately cease all efforts, direct or indirect, in furtherance of the
Stockholder Nomination and the Other Proposals and any related solicitation, and
any other action to obtain or influence control of the Company, and shall not
vote, deliver or otherwise use any proxies heretofore obtained in connection
with the Stockholder Nomination and the Other Proposals. During the Standstill
Period (as such term is hereinafter defined), except as otherwise provided in
paragraphs 6 and 7, each member of the RCM Group agrees to vote all the Shares
which he or it beneficially owns as of the record date for the Company’s
meetings of stockholders at which directors are elected in favor of each of
those individuals nominated as directors by the Company’s board of directors.

(b)  At or prior to the Company’s 2003 annual meeting of stockholders, the
Company will finalize a business plan, which will address the Company’s
restructuring plan and its outlook for revenues, contemplated cost structure and
operating earnings, giving effect to the restructuring plan, sought to be
attained by the end of 2004. The Company will consult with Mr. Mitarotonda in
connection with finalizing the business plan and will publicly disclose certain
key aspects of the business plan at or prior to the 2003 annual meeting.

-2-

--------------------------------------------------------------------------------



6.     Standstill Period. Each member of the RCM Group agrees that, from the
date of this Agreement until the Company’s 2005 annual meeting of stockholders
(such period, the “Standstill Period”), neither it nor any of its Affiliates or
Associates will in any manner, directly or indirectly: (a) effect or seek
(including, without limitation, entering into any discussions, negotiations,
agreements or understandings with any third person), offer or propose (whether
publicly or otherwise) to effect, or cause or participate in, or in any way
assist or facilitate any other person to effect or seek, offer or propose
(whether publicly or otherwise) to effect or participate in, (i) any acquisition
of any securities (or beneficial ownership thereof), or rights or options to
acquire any securities (or beneficial ownership thereof), or any assets or
businesses, of the Company or any of its subsidiaries, (ii) any tender offer or
exchange offer, merger, acquisition or other business combination involving the
Company or any of its subsidiaries, (iii) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries, or (iv) any solicitation of proxies or
consents to vote any voting securities of the Company; (b) form, join or in any
way participate in a “group” (as defined under the Exchange Act) with respect to
the Company; (c) otherwise act, alone or in concert with others, to seek to
control or influence the management, board of directors or policies of the
Company or initiate or take any action to obtain representation on the board of
directors of the Company; (d) take any action which would, or would reasonably
be expected to, force the Company to make a public announcement regarding any of
the types of matters set forth in (a) above; or (e) enter into any discussions
or arrangements with any third party with respect to any of the foregoing. Each
member of the RCM Group also agrees during the Standstill Period not to request,
directly or indirectly, any amendment or waiver of any provision of this
paragraph 6 (including this sentence) by the Company or any of its Associates,
Affiliates, agents or representatives. The foregoing notwithstanding, the RCM
Group may, in its discretion, and subject to compliance with its other
obligations under this Agreement (W) nominate directors for the Company’s 2005
annual meeting of stockholders and solicit proxies in support of such nominees a
reasonable time in advance of such 2005 annual meeting, (X) make and consummate
a proposal or a tender offer or exchange offer to acquire all of the Company’s
Shares, (Y) acquire additional Shares; provided that none of the RCM Group, its
members or their Affiliates or Associates shall acquire beneficial ownership of
any Shares if upon such acquisition they would collectively beneficially own in
excess of 8% of the Company’s Shares which are then outstanding or (Z) provide
notice during the period prescribed under the Company’s bylaws to nominate any
person for election as director at the Company’s 2004 annual meeting of
stockholders and in the event that such notice is duly given during the
prescribed period (i) Mr. Mitarotonda (or, if applicable, the Successor
Director) shall thereupon resign his position as a member of the Company’s board
of directors (if he has not done so previously) and (ii) if such notice shall be
duly given during the prescribed period and such resignation shall occur, then
thereafter (A) the RCM Group shall be entitled to solicit proxies and vote its
Shares in its sole discretion at such meeting and (B) subject to compliance with
the Company’s insider trading and other policies applicable to directors, the
RCM Group shall not be subject to the restrictions set forth in this paragraph
6. If the RCM Group shall continue to be subject to and shall be in compliance
with the restrictions set forth in this paragraph 6 through the time of the
Company’s 2004 annual meeting of stockholders, the Company agrees to include Mr.
Mitarotonda (or the Successor Director, if he shall be in office instead of Mr.
Mitarotonda) in its board of directors’ slate of nominees for election as a
director of the Company and use its reasonable best efforts to cause the
election of Mr. Mitarotonda (or the Successor Director) at its 2004 annual
meeting of stockholders, including without limitation recommending that the
Company’s stockholders vote in favor of the election of Mr. Mitarotonda (or the
Successor Director).

-3-

--------------------------------------------------------------------------------



7.     Special Meeting. In the event that the Company fails to comply with its
commitments in accordance with paragraphs 3, 4 and 5(b) (except by reason of a
court order or other circumstance beyond its control), the Company shall, at
Barington’s request, call a special meeting of stockholders (the “Special
Meeting”) and use its reasonable best efforts to cause such meeting to be held
no earlier than 60 days nor later than 75 days after Barington’s request, unless
the Company complies with such commitments prior to the time the Special Meeting
is held. At the Special Meeting, the stockholders shall vote on the removal of
the Company’s directors and Barington will be entitled, in compliance with the
Company’s by-laws, to nominate directors for election to the Company’s board of
directors to replace directors who are removed, and notwithstanding the
restrictions and obligations set forth in paragraph 6, the RCM Group shall be
entitled to solicit proxies and vote its shares in its sole discretion at the
Special Meeting. The parties agree that the sole remedy for the Company’s
failure to perform or otherwise fulfill its obligations set forth in paragraphs
3, 4 and 5(b) (except by reason of a court order or other circumstance beyond
its control) shall be the holding of the Special Meeting and termination of the
restrictions set forth in paragraph 6, and there will be no damages,
liabilities, costs or other obligations, and no right to any payment, injunction
or other mandatory or equitable relief (other than the holding of the Special
Meeting and termination of such restrictions) arising from or in connection with
any one or more of such failures or omissions.

8.     Confidential Information. Each member of the RCM Group (each, a
“Recipient”) acknowledges the confidential and proprietary nature of the
Confidential Information (as defined below), and each Recipient agrees that the
Confidential Information (i) will be kept confidential by Recipient and
Recipient’s Representatives (as defined below) and (ii) without limiting the
foregoing, will not be disclosed by Recipient or by Recipient’s Representatives
to any person except with the specific prior written consent of the Company. As
used in this Agreement, the term “Confidential Information” means and includes
any and all of the information concerning the business and affairs of the
Company that may hereafter be disclosed to Recipient by the Company or by the
directors, officers, employees, agents, consultants, advisors or other
representatives, including legal counsel, accountants and financial advisors
(“Representatives”) of the Company; provided that “Confidential Information”
shall not include information that (a) was in or enters the public domain or was
or becomes generally available to the public other than as a result of
disclosure by any Recipient or any Representative thereof or (b) was
independently acquired by Recipient without violating any of the obligations of
Recipient or its Representatives under this Agreement or any other
confidentiality agreement, or under any other contractual, legal, fiduciary or
binding obligation of any Recipient or any of its Representatives.

9.  Expenses. Within five business days after receiving documentation thereof,
the Company shall pay to Barington Capital Group, L.P. the actual out-of-pocket
expenses (up to a maximum of $175,000) incurred to the date hereof by the
members of the RCM Group in connection with the potential proxy contest referred
to in the Barington Letters.

10.     Public Announcement. Barington and the Company shall announce this
Agreement and the material terms hereof by means of a mutually acceptable joint
press release as soon as practicable on or after the date hereof.

-4-

--------------------------------------------------------------------------------



11.     Miscellaneous. Except as provided in paragraph 7, the parties hereto
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in the Court of Chancery or other federal or state courts of the State of
Delaware, in addition to any other remedy to which they are entitled at law or
in equity. Furthermore, each of the parties hereto (a) consents to submit itself
to the personal jurisdiction of the Court of Chancery or other federal or state
courts of the State of Delaware in the event any dispute arises out of this
Agreement or the transactions contemplated by this Agreement, (b) agrees that it
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (c) agrees that it shall not bring
any action relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the Court of Chancery or other federal or
state courts of the State of Delaware, and each of the parties irrevocably
waives the right to trial by jury, (d) agrees to waive any bonding requirement
under any applicable law, in the case any other party seeks to enforce the terms
by way of equitable relief and (e) each of the parties irrevocably consents to
service of process by first class certified mail, return receipt requested,
postage prepaid, to the address of such parties’ principal place of business or
as otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH
STATE.

12.     Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.

13.     Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.

-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.

REGISTER.COM, INC.
By:/s/ Mitchell Quain
Name: Mitchell Quain
Title: Chairman

RAMIUS SECURITIES, LLC
By: /s/ Jeffery Soloman
Name: Jeffery Soloman
Title: Vice President

RCM ACQUISITION CO., LLC
By:/s/ James A. Mitarotonda
Name: James A. Mitarotonda
Title: Authorized Signatory

BARINGTON COMPANIES EQUITY PARTNERS, L.P.
By: Barington Companies Investors, LLC General Partner
By: /s/ James A. Mitarotonda
Name: James A. Mitarotonda
Title: Managing Member

JEWELCOR MANAGEMENT, INC.
By: /s/ Seymour Holtzman
Name: Seymour Holtzman
Title: President

RCG AMBROSE MASTER FUND, LTD.
By: /s/ Mark Mitchell
Name: Mark Mitchell
Title: Managing Director

JAMES A. MITAROTONDA
/s/ James A. Mitarotonda


SEYMOUR HOLTZMAN
/s/ Seymour Holtzman

 

--------------------------------------------------------------------------------



SCHEDULE A

Name Shares directly owned Shares subject to rights or agreements Barington
Companies Equity Partners, L.P.,
RCM Acquisition Co., LLC,
Jewelcor Management, Inc.,
RCG Ambrose Master Fund, Ltd.,
Ramius Securities, LLC
James A. Mitarotonda
Seymour Holtzman 499,495
0
539,497
499,487
499,487
0
0 0
0
0
0
0
0
0

 

--------------------------------------------------------------------------------